Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-18-00633-CV

                CITY OF RIO GRANDE, TEXAS, and Its Elected Officials,
                                 Appellants

                                              v.

BFI WASTE SERVICES OF TEXAS, LP d/b/a Allied Waste Services of Rio Grande Valley,
                              Appellee

                  From the 229th Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-15-604
                         Honorable Migdalia Lopez, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against the party incurring same.

       SIGNED January 10, 2019.


                                               _________________________________
                                               Rebeca C. Martinez, Justice